     Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 1 of 26




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

JAMI CLAIRE, KATHRYN LANE,
and AHMIR MURPHY,

      Plaintiffs,

v.                                    CASE NO.: 4:20-cv-00020-MW-MAF

FLORIDA DEPARTMENT OF
MANAGEMENT SERVICES, et al.,

     Defendants.
__________________________________________/

      DEFENDANT, FLORIDA DEPARTMENT OF CORRECTIONS’,
     SECRETARY MARK INCH’S, AND ANDY THOMAS’ AMENDED
      MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT

      Defendants, Florida Department of Corrections (“FDC”), Mark Inch, in his

official capacity as Secretary of the Florida Department of Corrections (“Secretary

Inch”), (collectively “FDC Defendants”) and Andy Thomas, in his official capacity

as Public Defender of the Second Judicial Circuit of Florida (“Mr. Thomas” or the

“Public Defender”) through undersigned counsel, pursuant to Rules 15(a) 2, Fed.

R. Civ. P., and N.D. Fla. Loc. R. 15.1, move this Court to dismiss Counts III, IV,

VII, and VIII of the Amended Complaint, with prejudice.

                                  Introduction

      The Amended Complaint must be dismissed based on several fundamental

grounds. Plaintiff Ahmir Murphy brings the following counts against the FDC
     Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 2 of 26




Defendants: Count IV asserts violations of Title VII by the FDC; and Count VIII,

brought against Secretary Inch in his official capacity as Secretary of the FDC

pursuant to 42 U.S.C. §1983, asserts violations of the Fourteenth Amendment’s

Equal Protection Clause.

      Similarly, Plaintiff Kathryn Lane brings the following counts against the

Public Defender: Count III asserts violations of Title VII by the Public Defender;

and Count VII, brought against the Public Defender in his official capacity

pursuant to 42 U.S.C. §1983, asserts violations of the Fourteenth Amendment’s

Equal Protection Clause.

      Each of these counts must be dismissed with prejudice because Mr. Murphy

and Ms. Lane (for the purposes of this motion collectively referred to as

“Plaintiffs”) have failed to demonstrate Article III standing. None of the alleged

injuries are fairly traceable to, or can be redressed by the FDC or the Secretary of

FDC or Mr. Thomas. This is because by statute, the Florida Department of

Management Services (“DMS”) has total control and authority over the provision

of health insurance for state employees, including the Plaintiffs. As such, the

actions of the FDC, Secretary Inch and Mr. Thomas are not fairly traceable to the

harm suffered by the Plaintiffs, which was solely caused by the actions of the DMS

in determining the appropriate level of healthcare for state employees.




                                         2 of 26
     Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 3 of 26




      Count VIII, styled as an Ex Parte Young claim for prospective injunctive

relief from a continuing violation of law against Secretary Inch, also fails because

it is barred by sovereign immunity. Secretary Inch lacks the authority to actually

implement or enforce the complained-of policies. This destroys the legal fiction

that Ex Parte Young provides in very limited cases for litigants to obtain relief

from states in federal courts in situations where such actions for relief would

otherwise be barred. This same reason also requires the dismissal of Count VII

against Mr. Thomas.

                                       Facts

      The following facts are taken from the Amended Complaint and in the light

most favorable to the Plaintiffs. None of the facts recited herein should be deemed

an admission on the part of the moving parties that they are true.

      Mr. Murphy was born female, but identifies as male. (Doc. 34 p. 38 ¶ 165).

Ms. Lane was born male, but identifies as female. (Doc. 34 p. 29 ¶ 122). Mr.

Murphy and Ms. Lane were diagnosed with gender dysphoria at or before the

alleged constitutional and statutory violations occurred. (Doc. 34 pp. 30, 39 ¶¶ 126,

171). According to the Amended Complaint, gender dysphoria is a medical

diagnosis for the “feeling of incongruence between one’s gender identity and one’s

sex assigned at birth, and the resulting distress caused by that incongruence. . ..”

(Doc. 34 p. 9 ¶ 25).

                                          3 of 26
     Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 4 of 26




      Mr. Murphy alleges that his treating physician recommended he receive a

double mastectomy and chest reconstruction and deemed both procedures

medically necessary to treat his gender dysphoria. (Doc. 34 p. 42 ¶¶ 185, 186). Ms.

Lane alleges that her treating physician recommended she receive facial

feminization surgery and deemed it medically necessary to treat her gender

dysphoria. (Doc. 34 pp. 32-33 ¶¶ 138, 139).

      Mr. Murphy is employed as a correctional sergeant at Homestead

Correctional Institution in Florida City for the FDC. (Doc. 34 p. 37-38 ¶163). As a

state employee, his health insurance is provided by the state of Florida through

AvMed. (Doc. 34 pp. 13-14 ¶¶ 39, 43, 47). Ms. Lane is employed by the Office of

the Public Defender in the Second Judicial Circuit of Florida, which is headed by

Mr. Thomas. (Doc. 34 p. 29 ¶ 118). As a state employee, her health insurance is

provided by the state of Florida through Capital Health Plan (“CHP”). (Doc. 34

pp.13-14 ¶¶ 39, 43, 46).

      The state health plan is developed, maintained, and provided to state

employees by DMS. (Doc. 34 p. 13 ¶¶ 40, 41, 42). Under section VI of the health

insurance plan documents outlining the coverage provided by AvMed there is a

“Limitations and Exclusions” provision, which states “[t]the following services

and supplies are excluded from coverage under this Plan unless a specific

exception is noted. Exceptions may be subject to certain coverage Limitations.”

                                         4 of 26
       Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 5 of 26




(Doc. 20-1 p. 57). Section VI then goes on to identify 39 different categories of

limitation and exclusions in the plans, one of which is “gender reassignment or

modification services and supplies.” (Doc. 20-1 p. 58).

       Likewise, under section VI of the health insurance plan document outlining

the coverage provided by CHP there is a “Limitations and Exclusion” provision,

which states “[t]he following services and supplies are excluded from coverage

under this Plan unless a specific exception is noted. Exceptions may be subject to

certain coverage Limitations.” (Doc. 19-1 p. 57). Section VI then goes on to

identify 39 different categories of limitations and exclusion in the plans, one of

which is “gender reassignment or modification services supplies.” (Doc. 19-1 p.

58).

       While the Amended Complaint does not include or attach the AvMed or

CHP plan documents, they are both referred to extensively therein. The Eleventh

Circuit has instructed that a district court may consider extrinsic evidence in ruling

on a motion to dismiss if it is (1) central to the plaintiff’s claim, and (2) its

authenticity is not challenged. SFM Holdings, Ltd. v. Banc of Am. Sec., LLC, 600

F.3d 1334, 1337 (11th Cir. 2010); see also Trustmark Ins. Co. v. ESLU, Inc., 299

F.3d 1265, 1267-68 (11th Cir. 2002). Plaintiffs’ Amended Complaint is centered

around the state-provided insurance plans and the gender reassignment exclusion.




                                          5 of 26
     Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 6 of 26




(Doc. 34 p. 15 ¶ 54). Obviously, the plan documents are central to the Amended

Complaint and their authenticity should not be in question.

      Mr. Murphy alleges that on May 13, 2019, his physician sought

authorization for Murphy to obtain a double mastectomy. (Doc. 34 p. 44 ¶ 193).

On May 23, 2019, AvMed denied authorization for coverage citing to the

exclusion in the state plan for gender reassignment or modification services and

supplies. (Doc. 34 p. 44 ¶ 194). On May 29, 2019, a different physician sought

authorization for Mr. Murphy to obtain the procedure. (Doc. 34 p. 44 ¶ 195). On

June 5, 2019, AvMed denied the second authorization request for coverage citing

to the exclusion in the state plan for gender reassignment or modification services

and supplies. (Doc. 34 p. 45 ¶ 196).

      On January 11, 2019, Plaintiff Lane’s physician sent a letter recommending

that Lane obtain facial feminization surgery. (Doc. 34 p. 33 ¶ 139). CHP denied

authorization for coverage citing to the exclusion in the state plan for gender

reassignment or modification services and supplies. (Doc. 34 p. 33 ¶ 140). Ms.

Lane appealed the denial pursuant to the plan, and CHP again denied the appeal for

the same reason, as well as for the additional reason that the procedure fell under

the exclusion for cosmetics surgeries or services. (Doc. 34 p. 33 ¶¶ 141, 142).




                                          6 of 26
     Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 7 of 26




                                     Argument 1

I.   Plaintiffs Lack Article III Standing to Sue the FDC Defendants and Mr.
     Thomas

     All of Plaintiffs’ counts against the FDC Defendants and Mr. Thomas must

be dismissed pursuant to Rule 12(b)(1), Fed. R. Civ. P., as this Court lacks subject

matter jurisdiction over these claims. This is because the Plaintiffs cannot establish

standing to sue the FDC Defendants or Mr. Thomas. To satisfy the constitutional

restriction of federal courts’ jurisdiction to “cases” and “controversies,” “a plaintiff

must demonstrate constitutional standing.” Bank of Am. Corp. v. City of Miami,

Fla., 137 S. Ct. 1296, 1302 (2017). “Article III standing requires Plaintiff to show

an ‘injury in fact’ that is ‘fairly traceable’ to the defendant’s conduct and ‘that is

likely to be redressed by a favorable judicial decision.” Id. The party invoking

federal jurisdiction bears the burden of proving standing. Hollywood Mobile

Estates Ltd. v. Seminole Tribe of Fla., 641 F.3d 1259, 1265 (11th Cir. 2000).

     Here, Plaintiffs’ alleged injuries are not fairly traceable to the challenged

actions of the FDC Defendants or Mr. Thomas. Moreover, a favorable decision by

this Court on the counts subject to this motion will not result in any remedy that

the FDC Defendants or Mr. Thomas can provide as a matter of law. Stated another

way, this Court cannot compel the FDC Defendants or Mr. Thomas to do anything


1
  Because this Court is surely well-versed in the standard for adjudicating a motion
to dismiss, it is omitted.
                                          7 of 26
     Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 8 of 26




that would redress the Plaintiffs’ injuries. Thus, the Plaintiffs cannot establish the

requisite standing to proceed against the FDC Defendants or the Public Defender

warranting dismissal.

         a.    Plaintiffs’ Injuries Are Not Fairly Traceable to the FDC Defendants
               or the Public Defender.

         Article III standing requires “a causal connection between the injury and the

conduct complained of—the injury has to be fairly traceable to the challenged

action of the defendant, and not the result of the independent action of some third

party.” Hollywood Mobile Estates, 641 F.3d at 1265 (quoting Lujan v. Defs. of

Wildlife, 504 U.S. 555, 560 (1992)). Here, any injury allegedly suffered by the

Plaintiffs via denial of coverage for their respective requested procedures, is

exclusively tied to the independent actions of a third party – DMS. The FDC

Defendants and Mr. Thomas have no control over any aspect of the health

insurance provided to state employees via the AvMed or CHP state insurance

plans.

         The Florida Legislature has expressly declared its intent that DMS “shall be

responsible for all aspects of the purchase of health care for state employees under

the state group health insurance plan or plans . . .” §110.123(3)(c), Fla. Stat. (2019)

(emphasis supplied). The responsibilities assigned and limited to DMS by the

Legislature include the “determination of health care benefits to be provided” and

the “negotiation of contracts for health care and health care administrative
                                           8 of 26
     Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 9 of 26




services.” Id.; see also §110.123(5)(a), Fla. Stat. (It is the duty of the DMS to

“[d]etermine the benefits to be provided and the contributions to be required for the

state group insurance program”). Plaintiffs acknowledge DMS’s statutory

responsibilities as to the determination and provision of group health insurance for

state employees. (Doc. 34 ¶¶ 40-43). To be sure, the FDC and the Public Defender

are both included in the definition of “State Agency” for purposes of the state

insurance program. §110.123(2)(i), Fla. Stat. The Plaintiffs are full-time employees

of state agencies as defined in §110.123(2)(c) and §110.123(2)(i), Fla. Stat., and

have voluntarily elected to participate in the group insurance program offered by

DMS as an enrollee. §110.123(2)(b) & (c), Fla. Stat.

      Nowhere in the Amended Complaint do the Plaintiffs allege that the FDC

Defendants or the Public Defender have any role in, or authority to, implement the

state health plans, establish exclusions, solicit or choose providers, enter into

contracts to establish the state health plans, or otherwise control or influence any

aspect of the state health plans. Further, there is no allegation in the Amended

Complaint that the FDC Defendants or the Public Defender were in any way

involved in the decision to deny the Plaintiffs their requested procedures.

      It was solely DMS’s responsibility to select and define the contours of the

benefits offered under the state health plan that covered Plaintiffs. Because the

FDC Defendants and the Public Defender have no involvement in that process, no

                                          9 of 26
    Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 10 of 26




conduct of the FDC Defendants or the Public Defender is fairly traceable to the

injury alleged in the Amended Complaint.

      Ultimately, the “fairly traceable” element of Article III standing is

essentially a threshold showing that there is some causal connection between the

injury and the actions of the defendants. See Allen v. Wright, 468 U.S. 737, 757

(1984), abrogated in part on other grounds by Lexmark Int’l., Inc. v. Static Control

Components, Inc., 572 U.S. 118 (2014) (holding that causation is a distinct

requirement of standing apart from whether requested relief might substantially

remedy a threatened constitutional injury). This case is similar to numerous cases

in which the Eleventh Circuit has found want of facts to establish the “fairly

traceable” element of Article III standing and a lack of causal connection between

the conduct alleged on the part of a defendant and the injury suffered.

      For example, in Doe v. Pryor, several plaintiffs sued the Attorney General of

Alabama to enjoin enforcement of a statute making “deviate sexual intercourse” a

criminal offense. 344 F.3d 1282, 1285–86 (11th Cir. 2003). While one plaintiff lost

a custody dispute based on the challenged statute, the Eleventh Circuit held that

this injury was not “fairly traceable” to the Attorney General because the Attorney

General played no role in the custody dispute. Id. at 1285. What was lacking in

Doe is the same as what is lacking here: any connection between the defendant and

the injury. Id.; see also Hollywood Mobile Estates, 641 F.3d at 1265–67 (holding

                                         10 of 26
     Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 11 of 26




that injury was not fairly traceable to Secretary of the Interior, where there was no

allegation that Secretary caused any injury, in that case, a forcible eviction of a

leased property committed by the Seminole Tribe of Florida); Daogaru v. U.S.

Attorney Gen., 683 F. App'x 824, 825-26 (11th Cir. 2017) (dismissing federal

government defendant and finding that defendant’s conduct was not fairly

traceable to injury in complaint challenging federal firearms law prohibiting the

plaintiff from possessing a firearm and ammunition in his home, where state law

independently prohibited plaintiff from possessing a firearm); Allen, 468 U.S. at

753 n.19 (holding that parents lacked standing to sue the IRS for their children's

diminished ability to receive an education in a racially integrated school because,

even though this was a cognizable injury, “whatever deficiencies exist in the

opportunities for desegregated education for [plaintiffs'] children might not be

traceable to IRS violations of law”).

      The instant matter is unlike the case in Arizona Governing Comm. for Tax

Deferred Annuity and Deferred Comp. Plans v. Norris, 463 U.S. 1073 (1983)

which found the state of Arizona responsible for a discriminatory fringe benefit

plan it adopted. In Norris, the plaintiff brought suit against the state of Arizona, the

Governing Committee responsible for adopting the plan, and several members of

the Committee. Id. at 1078 (Marshall, J., concurring). Notably, the plaintiff’s

employer, the Arizona Department of Economic Security, was not itself a

                                           11 of 26
    Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 12 of 26




defendant. Id. While the Supreme Court did note that “an employer that adopts a

fringe-benefit scheme that discriminates among its employees on the basis of race,

religion, sex, or national origin violates Title VII regardless of whether third

parties are also involved in the discrimination” it emphasized the extent of the

involvement of the defendants in establishing and administering the discriminatory

fringe benefit plan in reaching that conclusion. Id. at 1088–89 (Marshall, J.,

concurring). Indeed, the Supreme Court noted the extensive involvement of

Arizona’s Governing committee in establishing the fringe benefit plan including

the fact that it invited insurance companies to submit bids outlining the terms on

which they would supply benefits, selected the companies that were to participate

in the plan, and entered into contracts with them governing the terms on which

benefits were to be provide to employees. Id. It was only “under these

circumstances” that the Supreme Court held “there can be no serious question” that

the state was responsible for the discriminatory terms of the fringe benefit plan.

463 U.S. at 1089 (Marshall, J., concurring).

      Indeed, courts that have based employer liability on participation in third

party programs that are discriminatory, emphasize the fact that the employer in

those situations had some control over the terms of the program and therefore can

be said to have perpetuated that discrimination. See Morgan v. Safeway Stores,

Inc., 884 F.2d 1211, 1214-15 (9th Cir. 1989) (collecting authorities holding the

                                         12 of 26
    Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 13 of 26




same). The Ninth Circuit’s decision in Morgan is directly on point. There, the

Ninth Circuit held that Safeway was not responsible for alleged discriminatory

features of the Safeway Credit Union benefit offered to employees because the

grocery store did not participate in the discriminatory program. Id. at 1215–16. The

Ninth Circuit held as much because there was no evidence of the participation of

Safeway in establishing or maintaining the credit union’s alleged discriminatory

policy. Id. Safeway did not specify the terms of the program by contract, as in the

Norris case, it did not require its employees to participate in the alleged

discriminatory program, it did not establish conditions for receiving the benefits,

and it did not develop the terms of the program. Id.

      Just as in Morgan, the FDC Defendants and the Public Defender have no

involvement in the development of the state health care plans challenged in this

action. The FDC and the Public Defender are defined as state agencies under

Section 110.123, which reserves the administration and authority for the state

health care plans, including engaging in all of the key indicia of participation

outlined by the Norris and Morgan courts, to DMS. The Amended Complaint does

not plead any facts demonstrating that the Public Defender or the FDC Defendants

solicited any plan terms, established any plan terms, entered into any contracts

with service providers or were part of the process for establishing or administering




                                         13 of 26
    Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 14 of 26




the state health plans. Simply put, “participation” and control over the state health

plan on the part of these defendants has not been alleged or pled.

      Any invitation that the Article III standing requirement, an important

prudential requirement that speaks to the heart of this Court’s jurisdiction over the

subject matter of a dispute, can be premised on the Norris case must be rejected as

inapposite as applied here. Indeed, the plaintiff in the Morgan case argued that

“participation” in the allegedly discriminatory third party program does not require

an active role on the part of the employer relying on the Ninth Circuit’s own

precedent in Norris v. Arizona Governing Comm. for Tax Deferred Annuity and

Deferred Comp. Plans, 671 F.2d 330 (9th Cir.1982), which would go on to the

Supreme Court, as cited supra. The Ninth Circuit plainly rejected this argument,

noting that the State of Arizona could be held liable because it took an active role

in administering and developing the program, adopted the plan, and entered into a

contract governing the terms of the plan, thus specifically agreeing to them.

Morgan, 884 F.2d at 1214-15, n. 1. That active participation was lacking in the

Morgan, and it is lacking here.

      To be sure, the injury need not be “the very last step in the chain of

causation” to be fairly traceable to the defendant, but the conduct of the defendant

must have at least been a step in that chain. Bennett v. Spear, 520 U.S. 154, 168-69

(1997). In Bennett, the plaintiff was found to have standing to sue a federal agency

                                         14 of 26
    Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 15 of 26




that issued an advisory opinion, because the advisory opinion amounted to a

“determinative or coercive effect upon the action of someone else” leading to

injury. Id. at 169. Indeed, while another agency took ultimate action in the Bennett

case, the exceptional circumstances of the advisory opinion led to a finding that the

injury was fairly traceable to the agency issuing that advisory opinion. Id. at 168-

171. In Bennett, the government admitted that the specific advisory opinion at

issue had a powerful and coercive effect on the action of agencies playing a central

role in the agency’s decision-making process. Id. at 169. Agencies bore the burden

of articulating in its administrative record why it decided to go against the advisory

opinion and they carried a substantial risk in disregarding the advisory opinion

because it opened itself up to criminal and civil penalties in those circumstances.

Id. at 169-170. In fact, the advisory opinion at issue in Bennett contained an

“incidental take statement” that provided that an action was not approved unless it

was “in compliance with this incidental take statement,” and warning that “[t]he

measures described below are nondiscretionary, and must be taken.” Id. at 170-71.

      This is hardly a situation in which the FDC Defendants or the Public

Defender caused Plaintiffs an injury by taking an action that had a “determinative

or coercive effect upon the action of someone else.” Rather, DMS solely controls

the State Group Health Insurance Plan and its terms.




                                          15 of 26
    Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 16 of 26




      The allegations in the Amended Complaint simply do not meet the bar for

standing in this Circuit as recently articulated by the Eleventh Circuit. Jacobson v.

Fla. Sec'y of State, 957 F.3d 1193 (11th Cir. 2020) (holding that plaintiffs lacked

Article III standing to sue Secretary of State for dispute over election ballot

ordering where “Florida law expressly gives a different, independent official

control over the order in which candidates appear on the ballot”). Indeed, a

plaintiff lacks standing to challenge a rule if an independent source would have

caused her to suffer the same injury. Swann v. Sec'y, Georgia, 668 F.3d 1285,

1288–89 (11th Cir. 2012); Charles Alan Wright, Arthur R. Miller & Edward H.

Cooper, Federal Practice and Procedure § 3531.5 (3d ed. 2008) (“Rather than a

break in one causal chain, standing may be defeated by finding a different cause.”).

Here, the Plaintiffs’ injury is attributable to DMS, and not fairly traceable to the

FDC or Secretary Inch or the Public Defender, meriting dismissal of all counts

pled against these defendants.

      b.     Plaintiffs’ Injuries Are Not Redressable by the FDC Defendants or the
             Public Defender
      For an injury to be redressable “it must be likely, as opposed to merely

speculative, that the injury will be redressed by a favorable decision.” Lujan, 504

U.S. at 561. “Redressability is established . . . when a favorable decision ‘would

amount to a significant increase in the likelihood that the plaintiff would obtain

relief that directly redressed the injury suffered.’” Mulhall v. UNITE HERE Local
                                         16 of 26
    Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 17 of 26




355, 618 F.3d 1279, 1290 (11th Cir. 2010) (quoting Harrell v. Fla. Bar, 608 F.3d

1241, 1260 n.7 (11th Cir. 2010)). Courts must be able “to ascertain from the record

whether the relief requested is likely to redress the alleged injury,” Steele v. Nat'l

Firearms Act Branch, 755 F.2d 1410, 1415 (11th Cir. 1985), and if they cannot,

then there is no jurisdiction to entertain the action. See DiMaio v. Democratic Nat'l

Comm., 520 F.3d 1299, 1303 (11th Cir. 2008) (dismissing complaint for lack of

standing because it did not “suggest in any way how [the] ‘injury’ could be

redressed by a favorable judgment”).

      Plaintiffs seek, inter alia, equitable relief in the form of permanent

injunctive relief against all of the defendants to: (1) cease enforcement of the State

Plan Exclusion of coverage for “gender reassignment or modification services and

supplies”; and (2) provide benefits that cover Plaintiffs’ asserted medically

necessary gender affirming care. (Doc. 34 pp. 62-63). Again, as DMS is the

singular controlling entity as to the determination and administration of the state

health plans as provided pursuant to Chapter 110 Fla. Stat., a favorable decision

against the FDC Defendants or the Public Defender will do nothing to redress the

Plaintiffs’ alleged injuries. The FDC Defendants and the Public Defender have no

power or authority to require DMS to alter the group health insurance plans already

in effect. Moreover, the FDC Defendants and the Public Defender could not

compel or require DMS, notwithstanding the current plans in effect, to provide

                                          17 of 26
    Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 18 of 26




funds that cover the benefits the Plaintiffs seek, nor do the FDC Defendants have

any authority to commit state funds for such use.

      In fact, the FDC, Secretary Inch, and the Public defender are statutorily

prohibited from doing so as the state of Florida has exclusively made it the

province and authority of DMS to control such terms. See section I(a), supra. The

Eleventh Circuit’s opinion in Jacobson is on point. There, the Eleventh Circuit

found that relief ordered against Florida’s Secretary of State could not redress the

injury caused by the decision to order candidate names on a ballot in a certain way

because nonparty supervisors of election, over whom the Secretary did not have

any pertinent control, were responsible for ballot ordering. 957 F.3d 1193. No

factual allegations have been pled to suggest such control exists in the instant

matter.

      Ultimately, even if the Plaintiffs are successful in the counts against the FDC

Defendants or the Public Defender, the harm suffered by the Plaintiffs cannot be

redressed by these defendants. As such Plaintiffs lack Article III standing to sue

the FDC Defendants and the Public Defender. See Doe, 344 F.3d at 1285–86

(holding that injuries suffered by plaintiff in custody proceeding by virtue of

criminal statute would not be redressed through lawsuit against the Alabama

Attorney General where injunctive relief against the Attorney General would have

done nothing to change the result the plaintiff suffered in the state court custody

                                         18 of 26
      Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 19 of 26




proceeding and nothing that the court could order the Attorney General refrain

from doing would address the harm suffered); Hollywood Mobile Estates, 641 F.3d

at 1265–67 (holding plaintiff could not establish standing against Secretary of the

Interior because plaintiff failed to show how a judgment against the Secretary

would redress the harm caused by a third party).

II.   Counts VII and VIII, Asserting Equal Protection Clause Violations, are
      Barred by the Doctrine of Sovereign Immunity

       Counts VII and VIII, brought pursuant to Section 1983, are lodged against

Secretary Inch in his official capacity and Mr. Thomas in his official capacity,

respectively, and allege a deprivation of rights under the Equal Protection Clause

of the Fourteenth Amendment. This claim however is barred by the Eleventh

Amendment, and, while technically styled as an Ex Parte Young claim, that legal

fiction should not apply here.

       “Dual sovereignty is a defining feature of our Nation's constitutional

blueprint.” Sossamon v. Texas, 563 U.S. 277, 283 (2011) (citation omitted). “Upon

ratification of the Constitution, the States entered the Union ‘with their sovereignty

intact.’” Id. (citation omitted). It is a fundamental concept of Federalism that states

yield their sovereignty only with respect to matters exclusively assigned to the

federal government. See Blatchford v. Native Vill. of Noatak, 501 U.S. 775, 779

(1991). This concept underlies the Eleventh Amendment of the Constitution which

limits the power of federal courts to hear certain lawsuits brought against states.
                                          19 of 26
    Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 20 of 26




See U.S. Const. amend. XI; P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc.,

506 U.S. 139, 144-46 (1993). The Eleventh Amendment provides that “[t]he

Judicial power of the United States shall not be construed to extend to any suit in

law or equity, commenced or prosecuted against one of the United States by

citizens of another state . . ..” U.S. Const. Amend. XI.

      The Amendment has been interpreted by the Supreme Court to forbid

lawsuits brought by citizens of a state against their own state in federal courts

under most circumstances. Congress may abrogate state sovereign immunity if it

has unequivocally expressed its intent to abrogate the immunity and if it has acted

pursuant to a valid exercise of power. Seminole Tribe of Fla. v. Fla., 517 U.S. 44,

55 (1996). The doctrine of sovereign immunity has been interpreted to bar suits

against an unconsenting state brought by private parties regardless of the nature of

the relief sought. See id.; Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89,

100 (1984).

      Sovereign immunity, as embodied in the Eleventh Amendment, precludes

actions brought pursuant to Section 1983 against state entities for money damages

and for injunctive relief. Indeed, state entities and state officials sued in their

official capacities are not “persons” subject to suit under Section 1983. See Will v.

Mich. Dep't of State Police, 491 U.S. 58, 70–71 (1989). The state of Florida has




                                          20 of 26
      Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 21 of 26




not waived its immunity to suits under Section 1983. See Gamble v. Fla. Dep't of

Health & Rehab. Servs., 779 F.2d 1509, 1513-20 (11th Cir. 1986).

       Nevertheless, the Eleventh Amendment and the doctrine of sovereign

immunity does not preclude suits against state officers in their official capacity for

prospective injunctive relief when the state officers’ alleged actions are in violation

of federal law. Ex Parte Young, 209 U.S. 123 (1908); Grizzle v. Kemp, 634 F.3d

1314, 1319 (11th Cir. 2011). This is because such suits, including suits under

Section 1983, are not treated as suits against the state itself. Will, 491 U.S. at 71 n.

10.

       The Ex Parte Young doctrine creates a legal fiction allowing a claim against

a state officer to redress continuing violations of federal law. Verizon Md. Inc. v.

Public. Serv. Comm’n of Md., 535 U.S. 635, 645 (2002). However, Ex parte Young

cannot “operate as an exception to ... sovereign immunity where no defendant has

any connection to the enforcement of the challenged law at issue.” Summit Med.

Assocs., P.C. v. Pryor, 180 F.3d 1326, 1341 (11th Cir. 1999). Thus, before the

exception applies, the “state officer [named as a defendant in his official capacity

must have] the authority to enforce an unconstitutional act in the name of the

state.” Id.

       The Equal Protection Clause claims brought pursuant to Section 1983

against Secretary Inch and Mr. Thomas in their official capacities must be

                                          21 of 26
     Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 22 of 26




dismissed because, as state law makes clear, Secretary Inch and Mr. Thomas

simply have no influence, effect, or authority to dictate the terms of the state health

plans challenged by the Plaintiffs. Indeed, only if a state officer has the authority to

enforce an unconstitutional act in the name of the state can the Supremacy Clause

be invoked to strip the officer of his official or representative character and subject

him to the individual consequences of his conduct. Summit Med. Assocs., P.C., 180

F.3d at 1341 (citing Ex Parte Young). Where the named defendant lacks any

responsibility to enforce the statute or scheme at issue the real party in interest is

the state and the suit remains barred by the Eleventh Amendment. Summit Med.

Assocs. P.C., 180 F.3d at 1341.

      The fact of the matter is that Secretary Inch, as the Secretary of the FDC,

and Mr. Thomas, as the Second Judicial Circuit’s Public Defender, have no control

over or authority over the provision of healthcare insurance coverage to state

employees under Section 110.123. DMS is tasked by statute with establishing the

health care plans for all state employees. Secretary Inch and Mr. Thomas are not

authorized in any way to solicit bids for health insurance plans, establish

exclusions, enter into contracts for the provision of healthcare coverage, or

otherwise dictate to any state employee the contours of healthcare coverage. That

is DMS’s responsibility.




                                          22 of 26
     Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 23 of 26




      This case is unlike those that have found a connection sufficient to support

an Ex Parte Young claim. For example, the Eleventh Circuit in Luckey v. Harris,

860 F.2d 1012, 1016 (11th Cir. 1988) held that personal action by the defendants

causing injury is not a necessary condition of injunctive relief against a state

official in their official capacity, but that the official must still have been

responsible for the action leading to the injury. While the defendants in that case

contended that personal action on the part of the official sued was required to

defeat Eleventh Amendment immunity, the court held all that was required was

that the official was “responsible for the challenged action.” Id. at 1015. According

to the Eleventh Circuit, the state officer sued must “by virtue of his office, ha[ve]

some connection” with the unconstitutional act or conduct complained of whether

that connection arises out of general law or is specifically created by the act itself.

Id. at 1016.

      In relying on these holdings, the Eleventh Circuit found that the governor of

Georgia and Georgia judges were proper official defendants in an Ex Parte Young

action challenging systemic deficiencies in the Georgia indigent criminal defense

system resulting in constitutional deprivation. Id. at 1015-1016. This was because

the governor was responsible for law enforcement in the state, charged with

executing the laws faithfully, and had residual power to commence criminal

prosecutions by state statute. Similarly, Judges were responsible for administering

                                          23 of 26
    Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 24 of 26




the system of representation for indigent criminally accused defendants by state

statute. This made them appropriate defendants against whom prospective relief

could be ordered. Id. at 1016.

      But this is not a case where alleged deficiencies in a system are being

challenged against those that are responsible for the system. By statute, neither

Secretary Inch nor Mr. Thomas has any responsibility for the establishment of the

state health plans. Far from “some connection,” they have no connection to the

harm alleged by the Plaintiffs.

      Because Secretary Inch and Mr. Thomas lack the authority to establish the

state health plan or enforce any exclusion that Plaintiffs allege caused them harm,

the fiction of Ex Parte Young simply does not hold water. See Osterback v. Scott,

782 F. App'x 856, 858–59 (2019) (holding that suit against the Governor of Florida

in his official capacity was barred by sovereign immunity and not subject to Ex

Parte Young exception because, while the Governor had constitutional and

statutory authority to enforce the law and oversee the executive branch, the

responsibility for the enforcement of a challenged provision rested with the

Division of Administrative Hearings). The non-fiction is that the Amended

Complaint is a suit against the state, and the challenges lodged against Secretary

Inch and Mr. Thomas in their official capacities are barred by the doctrine of

sovereign immunity.

                                        24 of 26
    Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 25 of 26




       Compliance with Rule 15(a) 2, Fed. R. Civ. P., and N.D. Fla. Loc. R. 15.1

      Defendants have consulted with Plaintiffs’ counsel and have received

written consent to the filing of this Amended Motion to Dismiss.

                                   Conclusion

      For the foregoing reasons, the FDC Defendants and the Public Defender

request that this Court dismiss Count’s III, IV, VII, and VIII of the Amended

Complaint, with prejudice.

      Respectfully submitted this 23rd day of June, 2020.

                                      /s/ Mark K. Logan
                                      MARK K. LOGAN
                                      Florida Bar No. 0494208
                                      E-mail: mlogan@sniffenlaw.com
                                      JEFFREY D. SLANKER
                                      Florida Bar No. 100391
                                      E-mail: jslanker@sniffenlaw.com
                                      MICHAEL P. SPELLMAN
                                      Florida Bar No. 937975
                                      E-mail: mspellman@sniffenlaw.com

                                      SNIFFEN & SPELLMAN, P.A.
                                      123 North Monroe Street
                                      Tallahassee, Florida 32301
                                      Telephone: (850) 205-1996
                                      Facsimile: (850) 205-3004

                                      Attorneys for the FDC Defendants and the
                                      Public Defender




                                        25 of 26
    Case 4:20-cv-00020-MW-MAF Document 66 Filed 06/23/20 Page 26 of 26




                     WORD COUNT CERTIFICATION

      This document complies with the word limits set forth in N.D. Fla. Local
Rule 7.1(F), and contains 5,731 words, which includes all portions of this motion,
even those permitted to be excluded from this word count by Local Rule.

                                     /s/ Mark K. Logan
                                     MARK K. LOGAN


                        CERTIFICATE OF SERVICE

       The undersigned certifies that on this 23rd day of June, 2020, a true and
correct copy of the foregoing was electronically filed in the U.S. District Court,
Northern District of Florida, using the CM/ECF system which will send a notice of
electronic filing to all counsel of record.

                                     /s/ Mark K. Logan
                                     MARK K. LOGAN




                                        26 of 26
